Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are pending and are under consideration.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Viitala M., Disruption of Clever-1 for Novel Anticancer Immunotherapy, Masters Thesis, University of Turku, published 11/22/2016 (hereafter “Viitala”).
Regarding instant claims 1-4, Viitala teaches a combination treatment of cancer in an animal model comprising an anti-Clever-1 antibody and an anti-PD-1 antibody, which blocks the interaction of PD-1 and PD-L1, for the treatment of cancer in an animal model of triple negative breast cancer, which resulted in reduced tumor growth and metastasis (pg. 45-48, Fig. 11, 12, Table 1). 
 Regarding instant claims 5-6, Viitala describes a combination treatment where Clever-1 is administered prior to PD-1 inhibitors, and where it is administered simultaneously (pg. 47, Fig 11). Control experiments revealed that the cancer described was not responsive to PD-1/ PD-L1 inhibitors alone (pg. 45, last paragraph, Figure 11, Appendices 5 & 6). Regarding claim 7, Viitala teaches the method in a triple negative breast cancer animal model which is the same model as used in the instant claims, therefore, said cancer is considered to comprise the same technical feature of the instant claims.
Regarding instant claim 8, Viitala teaches that the antibody-mediated interference of Clever-1 and PD-1 promoted a proinflammatory environment in the tumor microenvironment by increasing macrophage infiltration (Abstract, last paragraph). Regarding instant claim 9, Viitala teaches a method of a combination treatment with an antibody which block PD-1 and PD-L1 in a 4T1 model of metastatic breast cancer (pg 46, 1st paragraph).
Regarding instant claims 1-9, the prior art teaches separate compositions which can be administered together or separately.  
	Regarding instant claims 10-18, the animal model methods disclosed in the prior art and set forth above in relation to the product claims anticipate the methods of administering to an individual because the term individual reasonably encompasses an animal as an individual.  This is reasonable, in part, because the specification discloses that “The term "an antibody or a fragment thereof' is used in the broadest sense to cover an antibody or a fragment thereof which are capable to bind Clever-1 molecule in an individual. Especially, it shall be understood to include chimeric, humanized or primatized antibodies, as well as antibody fragments and single chain antibodies (e.g. Fab, Fv), so long they exhibit the desired biological activities.”  Here, neither the claims nor the specification specifically limit the term individual, and the specification clearly contemplates using primatized antibodies which would be administered to non-human primates and other antibodies that can be administered to individual animals.
	
Conclusion
Claims 1-18 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIREEN ATTARAN whose telephone number is (571)272-1345. The examiner can normally be reached M-Th 8am-5pm PST and every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHIREEN . ATTARAN
Examiner
Art Unit 4161


/Brad Duffy/Primary Examiner, Art Unit 1643